DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 05/31/2022, with respect to the rejection(s) of claim(s) 8-14 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greene (Neonatal Abstinence Syndrome: Strategies for Care of the Drug-Exposed Infant), Huang (Kernel Based Algorithms for Mining Huge Data Sets), and Grim (Management of Neonatal Abstinence Syndrome from Opioids).

Claim Objections
3.	Claims 8-21 are objected to because of the following informalities:  
The Examiner recommends changing all references of “one of the neonate and the infant” to “one of the infant or the neonate”.  
In regards to claims 8 and 15, the Applicant claims “one of the neonate and the infant” but then later claims only recording the cry of the infant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 15, the claim currently states “reintroduction of an opioid’, however, this phrasing makes it unclear if the neonate/infant has previously been introduced to this same opioid. The Examiner recommends amending the claim to read “introduction of an opioid”. 
	Claims 16-21 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	In regards to claims 8-14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) filtering a cry of a neonate and then using this to generate a classification of the neonate into either to presence or absence of Neonatal Abstinence Syndrome (NAS). This judicial exception is not integrated into a practical application because the Applicant does not disclose what is being done with the classification data. The Applicant’s specification discloses using this data to formulate a treatment plan for the neonate. The Examiner recommends adding this treatment step into the claim. Essentially, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf (US 20150265206 A1) in view of Greene (Neonatal Abstinence Syndrome:
Strategies for Care of the Drug-Exposed Infant, NPL) and in further view of Huang (Kernel Based Algorithms for Mining Huge Data Sets, NPL).
In regards to claim 8, Sheinkopf disclose a computer-implemented method for diagnosing cries in one of a neonate and an infant (Par. 0008 discloses a method for diagnosing the cry of an infant), the computer-implemented method comprising: 
filtering a digital recording of an infant cry from the one of the infant and the neonate to produce a first filtered digital signal (Par. 0010 discloses filtering the cry of an infant to produce a first signal); 
applying to the first filtered digital signal an inverse discrete Fourier transform to obtain the an estimated cepstrum of the first filtered digital signal (Par. 0011 discloses obtaining an estimated cepstrum value via a discrete Fourier transform); -3-Serial No. 16/500,921Docket No. BU-030985 US PCT 
generating a set of features from the estimated cepstrum, the set of features comprising a plurality of features, including at least a fundamental frequency of the first digital signal (Par. 0011 discloses generating a fundamental frequency from the signal).
Sheinkopf does not disclose wherein NAS is diagnosed and wehrein providing the set of features to a classification algorithm that has been trained on a set of training examples, each training example representing a previously recorded digital recording of a cry of an infant and a label representing one of a first class, representing presence of Neonatal Abstinence Syndrome, and a second class, representing the absence of Neonatal Abstinence Syndrome; and generating, at the classification algorithm, a classification for the one of the neonate and the infant into one of the first class or the second class.  
However, in the same field of endeavor, Greene discloses studies of Neonatal Abstinence Syndrome (NAS) in infants (Abstract) wherein the infant cries are used to diagnose NAS (Pages 19-20, Onset and immediate and short-term effects) since shrill cries can be indicative of NAS. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of  Sheinkopf and modified them by having the method diagnose the presence or absence of NAS based on infant cries, as taught and suggested by Greene, since shrill cries can be indicative of NAS.
The combined teachings do not disclose using a trained algorithm to diagnose a cry as having the presence or absence of NAS. However, Huang discloses using machine learning, i.e. a trained algorithm, in health and science realms (1.01, page 1) in order to automate complex decision-making and problem-solving tasks. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sheinkopf and Greene (which together disclose analyzing an infant cry to diagnose NAS) and implement a trained algorithm to automate this process, as taught and suggested by Huang, in order to automate complex decision-making and problem-solving tasks.
	In regards to claim 9, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the classification algorithm is a support vector machine (This is not disclosed by Sheinkopf. However, Huang discloses the use of support vector machines (Page 11) for the purpose of classifying data and pattern recognition in data. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taking the combined teachings and further modified them with Huang, by having the classification algorithm be a support vector machine for the purpose of classifying data and pattern recognition in data).  
In regards to claim 12, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a duration of a vocal component of the infant cry from the at least one of the infant and the neonate (Par 0066 of Sheinkopf).  
In regards to claim 13, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a duration between vocal components of the infant cry from the at least one of the infant and the neonate (Par. 0066 of Sheinkopf).  
In regards to claim 14, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 1 discloses the computer-implemented method of claim 8, wherein the set of features further comprises a value representing a frication of the infant cry from the at least one of the infant and the neonate (Par. 0098 of Sheinkopf).
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf, Greene, and Huang as applied to claim 8 and in further view of Holley (US 20110313689 A1).
The combined teachings of Sheinkopf, Greene, and Huang as applied to claim 8 discloses the computer-implemented method of claim 8, except for wherein the set of features further comprises a value representing a decibel level of the infant cry from the at least one of the infant and the neonate.
However, in the same field of endeavor, Holley discloses acoustic analysis wherein the cepstrum value is determined and a decibel level is a feature generated from this (Par. 0061) in order to better analyze sound or noise qualities.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf, Greene, and Huang and modified them by having the decibel level analyzed, as taught and suggested by Holley, in order to better analyze sound or noise qualities.
8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf, Greene, and Huang as applied to claim 8 and in further view of Barr (Preventing abusive head trauma resulting from a failure of normal interaction between infants and their caregivers; NPL).
The combined teachings of Sheinkopf, Greene, ad Huang as applied to claim 8 discloses the computer-implemented method of claim 8, except for wherein the set of features further comprises a value representing a dysphonation of the infant cry from the at least one of the infant and the neonate.
However, in the same field of endeavor, Barr discloses acoustic analysis of infant cries wherein dysphonation is a value considered (Pg. 17297, Col. 2, second paragraph) in order to better analyze sound or noise qualities of an infant cry.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf, Greene, and Huang and modified them by having the dysphonation analyzed, as taught and suggested by Barr, in order to better analyze sound or noise qualities of an infant cry.
9.	Claim(s) 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf (US 20150265206 A1) in view of Greene (Neonatal Abstinence Syndrome:
Strategies for Care of the Drug-Exposed Infant, NPL) and in view of Huang (Kernel Based Algorithms for Mining Huge Data Sets, NPL), and in further view of Grim (Management of Neonatal Abstinence Syndrome from Opioids).
	In regards to claim 15, Sheinkopf discloses a computer-implemented method for diagnosing cries in one of a neonate and an infant (Par. 0008 discloses a method for diagnosing the cry of an infant), the computer-implemented method comprising: 
filtering a digital recording of an infant cry from the one of the infant and the neonate to produce a first filtered digital signal (Par. 0010 discloses filtering the cry of an infant to produce a first signal); 
applying to the first filtered digital signal an inverse discrete Fourier transform to obtain the an estimated cepstrum of the first filtered digital signal (Par. 0011 discloses obtaining an estimated cepstrum value via a discrete Fourier transform); -3-Serial No. 16/500,921Docket No. BU-030985 US PCT 
generating a set of features from the estimated cepstrum, the set of features comprising a plurality of features, including at least a fundamental frequency of the first digital signal (Par. 0011 discloses generating a fundamental frequency from the signal).
Sheinkopf does not disclose wherein NAS is diagnosed and wehrein providing the set of features to a classification algorithm that has been trained on a set of training examples, each training example representing a previously recorded digital recording of a cry of an infant and a label representing one of a first class, representing presence of Neonatal Abstinence Syndrome, and a second class, representing the absence of Neonatal Abstinence Syndrome; and generating, at the classification algorithm, a classification for the one of the neonate and the infant into one of the first class or the second class OR instructing a physician to provide treatment for the one of the neonate and the infant if the one of the neonate and the infant is classified into the first class, the treatment comprising reintroduction of an opioid to the one of the neonate and the infant -5-Serial No. 16/500,921Docket No. BU-030985 US PCT and weaning the one of the neonate and the infant from the opioid until the one of the neonate and the infant is no longer symptomatic.  
However, in the same field of endeavor, Greene discloses studies of Neonatal Abstinence Syndrome (NAS) in infants (Abstract) wherein the infant cries are used to diagnose NAS (Pages 19-20, Onset and immediate and short-term effects) since shrill cries can be indicative of NAS. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of  Sheinkopf and modified them by having the method diagnose the presence or absence of NAS based on infant cries, as taught and suggested by Greene, since shrill cries can be indicative of NAS.
	The combined teachings do not disclose instructing a physician to provide treatment for the one of the neonate and the infant if the one of the neonate and the infant is classified into the first class, the treatment comprising reintroduction of an opioid to the one of the neonate and the infant -5-Serial No. 16/500,921Docket No. BU-030985 US PCT and weaning the one of the neonate and the infant from the opioid until the one of the neonate and the infant is no longer symptomatic.
	However, in the same field of endeavor, Grim discloses methods for treating infants with NAS wherein one type of management would to be instructing physicians to give the infant opioids and wean them off of the opioid (Page 515) in order to treat NAS and number of days to regain birth weight.
	Therefore, it would have been obvious to have taken the combined teachings of Sheinkopf and Greene and modified them by having the physician administer an opioid to an infant and wean them off of said opioid, as taught and suggested by Grim, in order to treat NAS and number of days to regain birth weight.
The combined teachings do not disclose using a trained algorithm to diagnose a cry as having the presence or absence of NAS and provide instructions to a physician. However, Huang discloses using machine learning, i.e. a trained algorithm, in health and science realms (1.01, page 1) in order to automate complex decision-making and problem-solving tasks. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Sheinkopf, Greene, and Grim (which together disclose analyzing an infant cry to diagnose NAS and treating NAS) and implement a trained algorithm to automate this process, as taught and suggested by Huang, in order to automate complex decision-making and problem-solving tasks.
In regards to claim 16, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 15 discloses the computer-implemented method of claim 15, wherein the classification algorithm is a support vector machine (This is not disclosed by Sheinkopf. However, Huang discloses the use of support vector machines (Page 11) for the purpose of classifying data and pattern recognition in data. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taking the combined teachings and further modified them with Huang, by having the classification algorithm be a support vector machine for the purpose of classifying data and pattern recognition in data).  
In regards to claim 19, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 15 discloses the computer-implemented method of claim 15, wherein the set of features further comprises a value representing a duration of a vocal component of the infant cry from the at least one of the infant and the neonate (Par 0066 of Sheinkopf).  
In regards to claim 20, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 15 discloses the computer-implemented method of claim 15, wherein the set of features further comprises a value representing a duration between vocal components of the infant cry from the at least one of the infant and the neonate (Par. 0066 of Sheinkopf).  
In regards to claim 21, the combined teachings of Sheinkopf, Greene, and Huang as applied to claim 15 discloses the computer-implemented method of claim 15, wherein the set of features further comprises a value representing a frication of the infant cry from the at least one of the infant and the neonate (Par. 0098 of Sheinkopf).
10.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf, Greene, Grim, and Huang as applied to claim 8 and in further view of Holley (US 20110313689 A1).
The combined teachings of Sheinkopf, Greene, Grim and Huang as applied to claim 8 discloses the computer-implemented method of claim 15, except for wherein the set of features further comprises a value representing a decibel level of the infant cry from the at least one of the infant and the neonate.
However, in the same field of endeavor, Holley discloses acoustic analysis wherein the cepstrum value is determined and a decibel level is a feature generated from this (Par. 0061) in order to better analyze sound or noise qualities.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf, Greene, Grim and Huang and modified them by having the decibel level analyzed, as taught and suggested by Holley, in order to better analyze sound or noise qualities.
11.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinkopf, Greene, Grim and Huang as applied to claim 15 and in further view of Barr (Preventing abusive head trauma resulting from a failure of normal interaction between infants and their caregivers; NPL).
The combined teachings of Sheinkopf, Greene, Grim and Huang as applied to claim 8 discloses the computer-implemented method of claim 15, except for wherein the set of features further comprises a value representing a dysphonation of the infant cry from the at least one of the infant and the neonate.
However, in the same field of endeavor, Barr discloses acoustic analysis of infant cries wherein dysphonation is a value considered (Pg. 17297, Col. 2, second paragraph) in order to better analyze sound or noise qualities of an infant cry.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sheinkopf, Greene, Grim and Huang and modified them by having the dysphonation analyzed, as taught and suggested by Barr, in order to better analyze sound or noise qualities of an infant cry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 June 2022